     Case 1:19-cr-00869-ER Document 103 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


              v.

NEIL COLE,                                       19 Cr. 869 (ER)

                        Defendant.



NOTICE OF MOTION IN LIMINE TO EXCLUDE EVIDENCE OF FINANCIAL
            RESOURCES AND PERSONAL SPENDING

              PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum

of Law, defendant Neil Cole will move this Court, before the Honorable Edgardo Ramos,

United States District Judge for the Southern District of New York, at the United States

Courthouse, 40 Foley Square, New York, New York, on a date and time to be determined

by the Court, for an order granting Mr. Cole’s Motion in Limine to Exclude Evidence of

Financial Resources and Personal Spending, and for such other relief as the Court may

deem just and proper.
      Case 1:19-cr-00869-ER Document 103 Filed 09/10/21 Page 2 of 2




Dated: September 10, 2021               PAUL, WEISS, RIFKIND,
                                        WHARTON & GARRISON LLP


                                        By: /s/ Lorin L. Reisner
                                           Lorin L. Reisner
                                           Richard C. Tarlowe
                                           Andrew D. Reich
                                           1285 Avenue of the Americas
                                           New York, New York 10019-6064
                                           T: 212-373-3000

                                           Attorneys for Neil Cole
